Opinion by
Lawrence, J.
It was stipulated that the aluminum sheets, strips, and bars are articles of which nonferrous metal is the component material of chief value, other than ores, concentrates, or crude metal; that said articles were imported to be used in remanufacture by melting and that 171,910 pounds of the quantity of 308,049 pounds were so used; and that there had been compliance with the regulations of the Secretary of the Treasury pursuant to Public Law 869, supra. Upon the agreed statement of facts, it was held that the 171,910 pounds of aluminum sheets, strips, and bars come within the provisions of Public Law 869, supra, and are properly entitled to free entry.